DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/14/22 the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings

3. 	The Examiner has approved drawings filed on  3/14/22.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1 , 2,  7, 8, 9, 14- 16, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 17 of U.S. Patent No.11,276,160. Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims of the instant application  are much broader version of the  patent claims and are anticipated by the claim 1 of 160 .  
. With respect to claim 1, of the instant application ,  claim 1 of the 160  stipulates a  method comprising ( column 20, line 32) : 
receiving input data comprising an image of a pattern ( note, receiving a captured image of a pattern , column 20, line 34)  and location data that identifies a modified portion of the pattern (note, modified  pattern correspond to reference image of pattern identifying a contour of interest of the pattern , column 20, lines 35- 36) ; 
determining, by a processing device, a first parameter of a first dimension within the pattern ( note, one or more measurements of a dimension  correspond to first dimension ( column 20, lines 37-38); 
determining, by the processing device, a second parameter of a second dimension outside of the pattern ( column 20, lines  39- 42) ; 
generating a combined set based on the first parameter and the second parameter ( note, combined set  may be based on first and second parameters and defect  associated  with modified portion and classified as combined set , column 20, lines 43- 50) ; and
classifying a defect associated with the modified portion based on the combined set (note, combined set  may be based on first and second parameters and defect  associated  with modified portion and classified as combined set , column 20, lines 43- 50, 51 - 54). So that the invention defined by claim 8 of the instant application is fully anticipated by claim 8 of the 160. Claim 15, of the instant application, is anticipated by claim 13, of the 160 patent, and similarly analysis as claim 1. Finally, the additional requirements variously set forth in claims 2, 7, 9, 14, 16 , of the instant application are variously stipulates by corresponding limitations set forth in claims  2- 6, 8- 12, 14-17  of the 160  patent, so that claims  1-2, 7-9, 14-16  of the instant application are also fully anticipated by claims  1 – 17  of the patent.
Allowable Subject Matter
5. 	Claims 3 -6, 10-13, 17-20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2, 7, 8 - 9, 14-16, are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (US PGPUB NO.20120298862 A1), in view of Kitamura  et al., (US PGPUB NO. 20100215247 A1).
As to claim 1, Chen disclose a  method comprising: 
receiving input data comprising an image of a pattern and location data that identifies a modified portion of the pattern ( note, input data see para 08, of pattern is with reference image the contour  of interest  correspond to modified portion of the pattern , see para 44,49, and 56, memory see para 24- 26, 37); 
determining, by a processing device, a first parameter of a first dimension within the pattern (note, determining   parameters  relative critical dimension and computed by comparing the edges of the target image with the image extracted reference contours , see 8, 30 and 40) 
determining, by the processing device, a second parameter of a second dimension outside of the pattern ( see para 8,30 and 40 );
 generating a combined set based on the first parameter and the second parameter ( note,  identifying relative critical dimension and computed by comparing the edges of the target image with the image- extracted reference contours see 8, 30 and 40, 49 ) ; and 
classifying a defect ( see para 59)  associated with the modified portion based on the combined set ( see para 38, 48, 49) .
Chen does not teach measure the boundaries of the target pattern and reference
pattern. 
Kitamura discloses system and method for a semiconductor lithographic process control using statistical information in defect identification. Kitamura measure the boundaries of the target pattern and reference pattern and classifies the measurements and also classifies the defects you have to refer to par (see para 0125) that mentions classifying defects based on measurements. 
It would have been obvious to one of ordinary skill in the art before the elective filing date of the claimed invention was made to have modified Chen by the teaching of Kitamura in order to  improve accuracy of the measurement of the line width of the pattern by using an average of measurements of line widths of patterns (as suggested by Kitamura  see para 07).
As to  claims 2, 9, 16 Chen disclose the method of claim 1, further comprising: determining a set of boundaries based on the input data, wherein the set of boundaries comprises at least one of referenced contour, a captured contour, a contour of the modified portion, or a contour of interest ( see para 44, 49 and 56) .  
As to claims 7, 14 Chen disclose the method of claim 1, wherein the defect is classified based on a critical dimension parameter value having a maximum difference between a first value from the combined set and a second value associated with the reference image ( see para 41, 49) .  
Regarding claim 9, 16,  it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 2.  
Regarding claim 8,  it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim  1.  
Regarding claim 15,  it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.  

Allowable Subject Matter
7. 	Claims 3 -6, 10-13, 17-20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Other prior art cited
8. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US. Patent No: US PGPUB NO. 209130325397A1.














Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Chawan whose telephone number is (571 )272-7446 . The examiner can normally be reached on 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571- 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/SHEELA C CHAWAN/Primary Examiner, Art Unit 2669